DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 26th, 2022 has been acknowledged.  By this amendment, claims 1, 3, 18, 20, and 29 have been amended and claims 13 and 21-28 have been cancelled.  Accordingly, claims 1-12, 14-20, and 29 are pending in the present application in which claims 1, 18, and 29 are in independent form.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (U.S. Pub. 2018/0019226), newly cited.
In re claim 1, Matsunaga discloses a substrate bonding apparatus, comprising a substrate susceptor 231 to support a first substrate W2b (see paragraph [0171] and figs. 13 and 16A-H); a substrate holder 230 over the substrate susceptor 231 to hold a second substrate W1b (see paragraph [0071] and figs. 13 and 16A-H); the substrate holder 230 including a plurality of holding fingers 245, and the plurality of holding fingers 245 being independently moveable a predetermined distance along a direction perpendicular to the substrate holder 230 (see paragraphs [0181]-[0182] and figs. 13 and 16A-H, note that, the holding fingers 245 can be moved up and down in the vertical direction along a direction that is perpendicularly to the substrate holder 230, see paragraph [0181] and figs. 13 and 16A-H); and a chamber housing to accommodate the substrate susceptor 231 and the substrate holder 230 (see paragraphs [0178]-[0180] and figs. 13 and 16A-H).

    PNG
    media_image1.png
    563
    782
    media_image1.png
    Greyscale

In re claim 17, as applied to claim 1 above, Matsunaga discloses wherein each of the plurality of holding fingers 245 includes a first portion extending in a direction perpendicular to a main surface of the second substrate W1b and a second portion extending in a direction parallel to the main surface of the second substrate W1b, and
the second portion includes an end of each of the plurality of holding fingers 245 (see paragraphs [0181]-[0183] and figs. 13 and 16A-H).
	In re claim 18, Matsunaga discloses a substrate bonding apparatus, comprising:
a substrate susceptor 231 to support a first substrate W2b (see paragraph [0171] and figs. 13 and 16A-H); a substrate holder 230 over the substrate susceptor 231 to hold a second substrate W1b, the substrate holder 230 including holding fingers 245 independently moveable a predetermined distance along a direction perpendicular to the substrate holder 230 (see paragraphs [0181]-[0182] and figs. 13 and 16A-H, note that, the holding fingers 245 can be moved up and down in the vertical direction along a direction that is perpendicularly to the substrate holder 230, see paragraph [0181] and figs. 13 and 16A-H); and a pressing finger 251 at a center of the substrate holder 230, the pressing finger 251 being moveable toward the substrate susceptor 231 to press the second substrate W1b toward the first substrate W2b (see paragraphs [0183]-[0184] and figs. 13 and 16A-H), wherein the substrate holder 230 is to release holding the second substrate W1b after a spontaneous bonding propagation between the first substrate W2b and the second substrate W1b is sufficiently conducted and an edge of the second substrate W1b approaches an edge of the first substrate W2b (see paragraphs [0192]-[0205] and figs. 13 and 16A-H).
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6-11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (U.S. Pub. 2018/0019226), newly cited, in view of Otsuka et al. (U.S. Pub. 2018/0158796), of record.
In re claim 2, as applied to claim 1 above, Matsunaga discloses wherein the substrate holder 230 includes a plurality of holding fingers 245 (see paragraph [0181] and figs. 13 and 16A-H) and the first substrate W2b and the second substrate W1b are silicon wafers (see paragraphs [0043]-[0044] and figs. 13 and 16A-H).
However, Matsunaga is silent to wherein the substrate holder including at least eight holding fingers.
However, Otsuka discloses in a same field of endeavor, a substrate bonding apparatus including, inter-alia, a substrate susceptor 141 to support a first substrate WL (see paragraph [0053] and fig. 6), a substrate holder 140 over the substrate susceptor 141 to hold a second substrate WU (see paragraph [0053] and fig. 6), wherein the substrate holder 140 including at least eight holding fingers (see paragraph [0063]-[0066] and figs. 6-7).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Otsuka into the substrate bonding apparatus of Matsunaga in order to enable the substrate holder including at least eight holding fingers in the substrate bonding apparatus of Matsunaga to be formed in order to suppress distortion of the laminated wafer after bonding.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 3, as applied to claim 2 above, Matsunaga in combination with Otsuka discloses wherein the plurality of holding fingers 245 are independently controlled to physically move toward and away from the substrate susceptor 231 (see paragraphs [0181]-[0183] and figs. 13 and 16A-H of Matsunaga).
In re claim 6, as applied to claim 2 above, Matsunaga in combination with Otsuka discloses wherein the plurality of holding fingers 245 are to hold the second substrate W1b on respective ends of the plurality of holding fingers 245 by attraction formed on the respective ends of the plurality of holding fingers 245 (see paragraphs [0181]-[0183] and figs. 13 and 16A-H of Matsunaga).
In re claim 7, as applied to claim 6 above, Matsunaga in combination with Otsuka discloses wherein each of the plurality of holding fingers 245 has a fluid passage that communicates with each of the ends of the plurality of holding fingers, the attraction being formed by maintaining an internal pressure of the fluid passage to be lower than an ambient pressure (see paragraphs [0181]-[0183] and figs. 13 and 16A-H of Matsunaga).
In re claim 8, as applied to claim 6 above, Matsunaga in combination with Otsuka discloses wherein the plurality of holding fingers 245 are to hold the second substrate W1b on respective ends of the plurality of holding fingers 245 via electrostatic attraction, and the plurality of holding fingers 245 are to apply an electrostatic force to the second substrate W1b and release the electrostatic force from the second substrate W1b to control application of the electrostatic attraction (see paragraph [0231] and figs. 13 and 16A-H of Matsunaga).
In re claim 9, as applied to claim 2 above, Matsunaga in combination with Otsuka discloses wherein the substrate holder 230 further includes a pressing finger 251 at a location corresponding to a center of the second substrate W1b, the pressing finger 251 to press the second substrate W1b toward the first substrate W2b (see paragraphs [0184] and figs. 13 and 16A-H of Matsunaga).
In re claim 10, as applied to claim 9 above, Matsunaga in combination with Otsuka discloses wherein the at least eight holding fingers 172 are along an edge of the substrate holder 140, the at least eight holding fingers 172 surrounding the pressing finger 190, 191, and the pressing finger 190, 191 and the at least eight holding fingers 172 are independently controllable and moveable, the pressing finger to press only the center of the second substrate WU toward the first substrate WL, and the plurality of holding fingers 172 to hold an edge of the second substrate WU stationary during a first phase (see paragraphs [0062]-[0069] and figs. 6-7 and 13 of Otsuka).
In re claim 11, as applied to claim 10 above, Matsunaga in combination with Otsuka discloses wherein the substrate holder 140 is to allow a spontaneous bonding propagation between the first substrate WL and the second substrate WU to be sufficiently conducted during a second phase subsequent to the first phase (see paragraph [0071] and figs. 6, 7, 13, 14, 15, and 16).
In re claim 19, as applied to claim 18 above, Matsunaga discloses wherein the substrate holder includes a plurality of holding fingers 245 along an edge of the substrate holder 230, the holding fingers 245 and pressing finger 251 being independent controllable, the pressing finger 251 is to press a center of the second substrate W1b toward the first substrate W2b to contact the first substrate W2b, while the holding fingers 245 are to maintain the edge of the second substrate W2b stationary, in order to conduct the spontaneous bonding propagation (see paragraphs [0180]-[0184] and figs. 13 and 16A-H).
However, Matsunaga is silent to wherein the substrate holder includes at least eight holding fingers along an edge of the substrate holder.
However, Otsuka discloses in a same field of endeavor, a substrate bonding apparatus including, inter-alia, a substrate susceptor 141 to support a first substrate WL (see paragraph [0053] and fig. 6), a substrate holder 140 over the substrate susceptor 141 to hold a second substrate WU (see paragraph [0053] and fig. 6), wherein the substrate holder 140 including at least eight holding fingers along an edge of the substrate holder (see paragraph [0063]-[0066] and figs. 6-7).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Otsuka into the substrate bonding apparatus of Matsunaga in order to enable the substrate holder including at least eight holding fingers along an edge of the substrate holder in the substrate bonding apparatus of Matsunaga to be formed in order to suppress distortion of the laminated wafer after bonding.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 20, as applied to claim 19 above, Matsunaga in combination with Otsuka discloses wherein the holding fingers 245 are independently controllable to be physically moveable toward and away from the substrate susceptor (see paragraphs [0181]-[0183] and figs. 13 and 16A-H of Matsunaga).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (U.S. Pub. 2018/0019226), newly cited, in view of Kim (U.S. Patent 6,092,713), of record.
In re claim 16, as applied to claim 1 above, Otsuka is silent to wherein each of the plurality of holding fingers includes an elastic member at an end thereof, the elastic member to contact the second substrate.
However, Kim discloses in a same field of endeavor, a substrate bonding apparatus including, inter-alia, wherein each of the plurality of holding fingers 462a includes an elastic member (i.e., a spring or buffer layer such as silicone) at an end thereof, the elastic member to contact the second substrate (see col. 7, lines 42-56).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kim into the substrate bonding apparatus of Otsuka in order to enable wherein each of the plurality of holding fingers includes an elastic member at an end thereof, the elastic member to contact the second substrate in Otsuka to be formed because in doing so would prevent scratches or damage to the second substrate (see col. 7, lines 50-56 of Kim).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (U.S. Pub. 2018/0019226), newly cited.
In re claim 29, Matsunaga discloses a substrate bonding apparatus, comprising:
a substrate susceptor 231 to support a first substrate W2b (see paragraph [0171] and figs. 13 and 16A-H); a substrate holder 230 over the substrate susceptor 231 to hold a second substrate W1b (see paragraph [0171] and figs. 13 and 16A-H), the substrate holder 230 including holding fingers 245 independently moveable a predetermined distance along a direction perpendicular to the substrate holder 231 (see paragraphs [0181]-[0182] and figs. 13 and 16A-H, note that, the holding fingers 245 can be moved up and down in the vertical direction along a direction that is perpendicularly to the substrate holder 230, see paragraph [0181] and figs. 13 and 16A-H); and a pressing finger 151 at a center of the substrate holder 230, the pressing finger 251 being moveable toward the substrate susceptor 231 to press the second substrate W1b toward the first substrate W2b (see paragraphs [0192]-[0205] and figs. 13 and 16A-H), wherein the substrate holder 230 is to release holding the second substrate W1b after a spontaneous bonding propagation between the first substrate W2b and the second substrate W1b is sufficiently conducted and an edge of the second substrate approaches an edge of the first substrate W2b, and wherein the substrate holder 230 is to release holding of the second substrate W1b after moving toward the first substrate W2b until a distance between the edge of the second substrate W1b and the edge of the first substrate W2b is about 80 µm to about 200 µm (see paragraph [0197] and figs. 13 and 16A-H).
	Matsunaga discloses that the distance between the edge of the second substrate W1b and the edge of the first substrate W2b is about 80 µm to about 200 µm but is silent to wherein the substrate holder is to release holding of the second substrate after moving toward the first substrate until a distance between the edge of the second substrate and the edge of the first substrate is about 1 µm to about 50 µm.
	However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the distance between the edge of the second substrate and the edge of the first substrate to be about 1 µm to about 50 µm because 
it is respectfully submitted that there is no evidence indicating that the distance between the edge of the second substrate and the edge of the first substrate is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Allowable Subject Matter
Claims 4, 5, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-20, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugakawa et al.		U.S. Pub. 2016/0155721	Jun. 2, 2016.
Maeng et al.			U.S. Patent 8,895,356	Nov. 25, 2014.
Yamaguchi et al.		U.S. Patent 8,822,307	Sep. 2, 2014.
George et al.			U.S. Patent 7,948,034	May 24, 2011.
Loomis			U.S. Patent 7,682,933	Mar. 23, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892